Case 1:16-cv-09517-LAK-KHP Document 275-3 Filed 12/06/19 Page 1 of 2

Exhibit

 
‘Case 1:16-cv-09517-LAK-KHP Document 275-3 Filed 12/06/19 Page 2 of 2

 

 

Money Sher
SI id ts
From: Wendy Eber
Sent: Monday, March 12, 2012 2:08 PM
To: Brueckner, William E
Ce: ewgumaer@gmail.com; Lester Eber
Subject: RE: Affidavit
Bill,

| have cc'd Elliot “ Mike” Gumaer on this email. He is a trustee of Eber Bros and the Trust of Allen Eber. He was with
Nixon Peabody for many years. Can you forward him a copy of Lester’s complaint?

Thanks,
Wendy

From: Brueckner, William E [mailto:;wbrueckner@underbergkessler.com]

Sent: Monday, March 12, 2012 9:23 AM

To: Lester Eber

Cc: Wendy Eber; Glenn Sturm (glenn@sturm.bz); Glenn Sturm; Keneally, Paul F.
Subject: Affidavit

Lester-

Please sign the attached affidavit, have it notarized, and return it to me at your earliest convenience by overnight
courier. | must have-an original signature to file with the Court — it's our hope that we can get the Judge to act on this
Affidavit immediately given the lack of opposition to the requested relief.

Should you have any questions regarding the affidavit, please feel free to call.
Bill

William E, Brueckner

SENIOR COUNSEL
wbrueckner@underbergkessler.com
www.underbergkessler.com

  

Underberg & Kessler LLP
300 Bausch & Lomb Place
Rochester, NY 14604
585-258-2892 PHONE
585-258-2821 Fax

 

r

544K? Bey 14g ROGGE

CIRCULAR 230 DISCLOSURE:
The Internal Revenuc Service requires us to advise you that, if this communication or any attachment contains
any tax advice, the advice is not intended to be used, and cannot be used, for the purpose of avoiding federal tax
penalties or promoting, marketing, or recommending to another party any transaction or matter addressed
herein.

CONFIDENTIALITY NOTICE:

EB-00026651

 

 
